Citation Nr: 1738708	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to January 21, 2014, for the grant of special monthly compensation (SMC) based on loss of use of a creative organ.

2.  Entitlement to an effective date prior to January 21, 2014, for the grant of service connection for prostate cancer with erectile dysfunction.

3.  Entitlement to an effective date prior to February 5, 2010, for the grant of service connection for diabetes.

4.  Entitlement to an effective date prior to February 5, 2010, for the grant of service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to an effective date prior to February 5, 2010, for the grant of service connection for peripheral neuropathy, left lower extremity.

6.  Entitlement to a rating in excess of 100 percent for prostate cancer with erectile dysfunction.

7.  Entitlement to a rating in excess of 20 percent for diabetes.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 1966.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board brings to the RO's attention to a mistake regarding the Veteran's other pending claims.  Specifically, the Veteran was granted service connection for major depressive disorder and SMC housebound in March 2017.  He was separately issued an April 5, 2017, Statement of the Case (SOC) for the issues of entitlement to service connection for hammer toes of the bilateral feet, high blood pressure, bilateral flatfoot, sleep apnea, rheumatoid arthritis, and hearing loss.  On April 26, 2017, VA received a document from the Veteran's attorney titled "Notice of Disagreement" that referred to a disagreement with the rating decision dated April 7, 2017.  The document, which should have been labeled a substantive appeal, VA Form 9, was directly referring to the April 5, 2017, SOC.  The RO interpreted this document as a disagreement with the decision pertaining to major depressive disorder.  However, it should have interpreted the document as an appeal regarding the above 6 issues.  Therefore, these 6 issues remain on appeal.  As the Board recognizes that additional development may be necessary before the claims are certified to the Board, it declines to take jurisdiction over these issues at this time.

The issues of entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for prostate cancer with erectile dysfunction.

2.  The date of receipt of the Veteran's claim for diabetes and associated peripheral neuropathy of the bilateral lower extremities is February 5, 2010.

3.  The diagnosis date of the Veteran's prostate cancer with erectile dysfunction is January 21, 2014.

4.  During the appeal period, the Veteran's diabetes has required insulin or a hypoglycemic agent, along with a restricted diet; regulation of activities has not been required.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to January 21, 2014, for the grant of special monthly compensation based on loss of use of a creative organ, have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for entitlement to an effective date prior to January 21, 2014, for the grant of service connection for prostate cancer with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for entitlement to an effective date prior to February 5, 2010, for the grant of service connection for diabetes, have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for entitlement to an effective date prior to February 5, 2010, for the grant of service connection for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for entitlement to an effective date prior to February 5, 2010, for the grant of service connection for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for entitlement to a rating in excess of 100 percent for prostate cancer with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code (DC) 7528 (2016).

7.  The criteria for entitlement to a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.119, DC 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board recognizes that the Veteran has not been provided with a formal VA examination with respect to his increased rating claims on appeal.  However, the Board finds that remanding for a VA examination is unnecessary because the Veteran's extensive medical records provide the Board with more than sufficient information to evaluate his diabetes disability.  The Board's finding is reinforced by the fact that although the Veteran disputes his assigned rating, he has never specifically asserted any direct or indirect rationale why an examination would be necessary.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2016).  The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400 (r) (2016).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In an August 2015 rating decision, the RO granted service connection for prostate cancer with erectile dysfunction, as well as special monthly compensation for loss of use of a creative organ, from January 21, 2014.  In the same rating decision, the RO granted service connection for diabetes with peripheral neuropathy of the bilateral lower extremities from February 5, 2010.  The Veteran, without any specific contentions, asserts entitlement to an earlier effective date for the above conditions.  However, the Board finds that an earlier effective date is not warranted for any of his claims.

With regards to the grant of service connection for the Veteran's prostate cancer with erectile dysfunction along with his special monthly compensation for loss of use of a creative organ, the Board notes that the Veteran never actually filed a claim.  Instead, the RO, on its own initiative, granted service connection to the Veteran based on the diagnosis of prostate cancer in his medical treatment records and his conceded exposure to Agent Orange in Vietnam.  The RO granted service connection as of January 21, 2014, which is the date a biopsy revealed adenocarcinoma.  As there was no actual claim involved, the Board is unable to grant an effective date earlier than the date entitlement to service connection for a disability initially arose.  Additionally, the loss of use of a creative organ is directly caused by the prostate cancer.  Therefore, the Board finds that an earlier effective date for special monthly compensation is prohibited because it cannot commence before the service connection for prostate cancer with erectile dysfunction.  

The Board is also unable to grant an earlier effective date for the grant of service connection for diabetes and associated peripheral neuropathy.  The Veteran filed his claim for diabetes on February 5, 2010.  When assigning ratings for radiculopathy, the RO correctly evaluated the compensable complications of the disease separately with the same effective date.  See 38 C.F.R. § 4.119, DC 7913.  Although entitlement arose when he was diagnosed with diabetes prior to February 5, 2010, he only filed his claim years later.  Therefore, as the date of receipt of the claim is later than the date entitlement arose, there is no basis for an award of service connection for diabetes and its associated complications prior to the date he filed his claim.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that the Veteran is seeking a rating in excess of 100 percent for prostate cancer with erectile dysfunction.  However, as 100 percent is the maximum schedular rating, and he has already been assigned special monthly compensation for loss of use of a creative organ, the Board is unable to grant any additional benefits for this disability.

The Veteran is currently assigned a 20 percent rating under 38 C.F.R. § 4.119, DC 7913, which addresses diabetes mellitus.  Under this diagnostic code, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  

First, the Board acknowledges that there is plentiful evidence that the Veteran's diabetes mellitus requires a restricted diet along with either insulin or a hypoglycemic agent.  There are numerous notations in the record that he meets these criteria throughout the appeal period.  

The critical inquiry, then, is whether his diabetes mellitus additionally requires regulation of activities.  The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Although the Veteran's diabetes was poorly controlled at times, there is no indication in his extensive treatment records that there was ever a medical need to avoid strenuous activity.  Towards the beginning of the appeal period, his diabetes was poorly controlled.  As a result, his medication was tweaked on multiple occasions.  For example, in April 2011, his pioglitazone dose was increased.  Prior to an April 2013 surgery, his diabetes was determined to be well-controlled.  By September 2014, his diabetes was very well-managed.  He was walking 6 miles a day and he recently signed up for an aquatics class.  If his activities were indeed regulated, the Board would expect him to be doing less activity, not doing more activity.  In March 2015, his diabetes was so well-controlled that his A1C was actually below the recommended goal.  In fact, in January 2016, his pioglitazone medicine was discontinued as his A1C levels were much better controlled.  In February 2017, he exhibited an elevated A1C level, but the higher level was addressed through dietary changes.  Once again, there was no evidence that a medical provider prescribed a regulation of activities.  Finally, in March 2017, his A1C had improved and was moderately controlled.  Like before, the medical provider did not implement a restriction on his activities.  

Therefore, as regulation of activity has not been demonstrated during the appeal period, the criteria for a rating for diabetes in excess of 20 percent are not met.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date prior to January 21, 2014, for the grant of special monthly compensation based on loss of use of a creative organ, is denied.

An effective date prior to January 21, 2014, for the grant of service connection for prostate cancer with erectile dysfunction, is denied.

An effective date prior to February 5, 2010, for the grant of service connection for diabetes, is denied.

An effective date prior to February 5, 2010, for the grant of service connection for peripheral neuropathy, right lower extremity, is denied.

An effective date prior to February 5, 2010, for the grant of service connection for peripheral neuropathy, left lower extremity, is denied.

A rating in excess of 100 percent for prostate cancer with erectile dysfunction is denied.

A rating in excess of 20 percent for diabetes is denied.


REMAND

The Veteran has received a pair of 10 percent ratings for his peripheral neuropathy of the bilateral lower extremities under 38 C.F.R. § 4.124a, DC 8621 (addressing neuritis of the external popliteal nerve (common peroneal)).  However, the Veteran has since disagreed with these assigned ratings.  

Despite being service-connected for peripheral neuropathy as secondary to diabetes, the Veteran has never received a VA examination for the medical condition.  With the information available, the Board finds that it is unable to accurately evaluate the Veteran's peripheral neuropathy disabilities for ratings purposes.  Therefore, the Board concludes that a VA examination is necessary to determine the current nature and extent of his service-connected peripheral nerve disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Boston, MA, since April 2017, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his peripheral neuropathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's increased rating claims for peripheral neuropathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


